NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



VICTOR SCROGGINS,                                )
                                                 )
              Appellant,                         )
                                                 )
v.                                               )      Case No. 2D18-664
                                                 )
STATE OF FLORIDA,                                )
                                                 )
              Appellee.                          )
                                                 )

Opinion filed November 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Collier
County; Hugh D. Hayes, Judge.

Victor Scroggins, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Shane Weaver, Senior
Assistant Attorney General, West Palm
Beach, for Appellee.


PER CURIAM.


              Affirmed.


KELLY, VILLANTI, and MORRIS, JJ., Concur.